Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 1 of 56




        EXHIBIT B
                                                                                                                                                                Page 1 of 1
                                    Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 2 of 56


 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                                            Location : All Courts Help

                                                                            REGISTER OF ACTIONS
                                                                                   CASE NO. 19-02-25404

CHRISTOPHER and JENNIFER CLAFFEY vs. STATE FARM LLOYDS                                         §                          Case Type: Accounts/Contracts/Notes
                                                                                               §                          Date Filed: 02/25/2019
                                                                                               §                            Location: 506th District Court
                                                                                               §
                                                                                               §


                                                                                     PARTY INFORMATION

                                                                                                                                           Attorneys
Defendant          STATE FARM LLOYDS                                                                                                       Micah Kessler
                                                                                                                                            Retained
                    AUSTIN, TX 78701-3218
                                                                                                                                           713-781-2889(W)


Plaintiff          CLAFFEY, CHRISTOPHER                                                                                                    Eric B Dick
                                                                                                                                            Retained
                    KATY, TX 77493
                                                                                                                                           832-207-2007(W)


Plaintiff          Claffey, Jennifer
                    Houston, TX 77092


                                                                               EVENTS & ORDERS OF THE COURT

             OTHER EVENTS AND HEARINGS
  02/25/2019 Original Petition (OCA)
  02/25/2019 CIVIL CASE INFORMATION SHEET
  02/25/2019 ISSUED CITATION
               for State Farm - eserved to atty env#31463549
  03/01/2019 Miscellaneous
               certified mail receipt # provided by process server for citation issued to State Farm
  04/05/2019 Answer
               STATE FARM LLOYD'S (GENERAL DENIAL) PER ATTY M. MICAH KESSLER


                                                                                   FINANCIAL INFORMATION



             Plaintiff CLAFFEY, CHRISTOPHER
             Total Financial Assessment                                                                                                                                 309.00
             Total Payments and Credits                                                                                                                                 309.00
             Balance Due as of 04/08/2019                                                                                                                                 0.00

02/25/2019 Transaction Assessment                                                                                                                                       309.00
02/25/2019 E-File Payment                      Receipt # EF-04162                                             CLAFFEY, CHRISTOPHER                                    (309.00)




http://odysseypa.tylerhost.net/Waller/CaseDetail.aspx?CaseID=399025                                                                                                 4/8/2019
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 3 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 4 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 5 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 6 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 7 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 8 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 9 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 10 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 11 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 12 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 13 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 14 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 15 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 16 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 17 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 18 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 19 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 20 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 21 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 22 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 23 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 24 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 25 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 26 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 27 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 28 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 29 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 30 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 31 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 32 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 33 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 34 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 35 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 36 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 37 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 38 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 39 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 40 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 41 of 56
Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 42 of 56
     Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 43 of 56Filed: 4/5/2019 1:11 PM
                                                                             Liz Pirkle, District Clerk
                                                                                           Waller County, Texas
                                                                                       By: Janie Derrick, Deputy

                                 CAUSE NO. 19-02-25404

CHRISTOPHER and                                §                 IN THE DISTRICT COURT
JENNIFER CLAFFEY                               §
  Plaintiffs,                                  §
                                               §
v.                                             §               WALLER COUNTY, TEXAS
                                               §
STATE FARM LLOYDS,                             §
  Defendant.                                   §                506TH JUDICIAL DISTRICT


                           DEFENDANT’S ORIGINAL ANSWER


        Defendant State Farm Lloyds files this Original Answer, Defenses, and Special

Exceptions to Plaintiffs’ Original Petition.

                                          I.
                                    GENERAL DENIAL

        1.     Defendant generally denies all material allegations contained in Plaintiffs’

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant requires

Plaintiffs to prove every fact to support the claims in Plaintiffs’ Original Petition, and any

amendment thereto, by a preponderance of the evidence.

                                            II.
                                         DEFENSES

        2.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiffs

bear the burden to prove the actual cash value of damage resulting from an occurrence

of accidental direct physical loss to the insured property during the policy period.

Plaintiffs lack proof of damages resulted from any accidental direct physical loss during

the policy period beyond those damages already paid by State Farm under the Policy.
   Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 44 of 56


       3.     Estoppel. Plaintiffs’ breach of contract claim is barred, in whole or in part,

by State Farm’s timely issued payment of that portion of the appraisal award that could

have been covered under the policy at issue. Specifically, Plaintiffs are estopped from

contesting whether State Farm complied with the insurance contract and estopped from

contesting actual damages under the insurance contract with respect to that portion of

the appraisal award State Farm has paid.

       4.     Payment of Award Bars Extra-Contractual Claims. Because the

amount of loss has been determined by appraisal and because the portion of the total

loss that could potentially have been covered under the policy has been timely paid,

Plaintiffs have not sustained any damages that could allow them to maintain any extra-

contractual cause of action. Specifically, Plaintiffs are not entitled to receive any

additional policy benefits, Plaintiffs have not lost a contractual right to any additional

policy benefits, and Plaintiffs have not alleged any facts that would give rise to an

independent injury claim. Further, liability under Texas Insurance Code Chapter 541

incorporates the common law bad faith standard for breach of duty of good faith and fair

dealing.

       5.     Timely Investigation and Payment. Plaintiffs’ claims under Chapter 542

of the Texas Insurance Code are barred as a matter of law by State Farm’s timely

investigation and settlement of Plaintiffs’ claim after Plaintiffs submitted the claim on or

about April 19, 2016, and by State Farm’s issuance of payment of that portion of the

appraisal award that could possibly have been covered under the policy at issue on

October 2, 2017. There is no Chapter 542 violation when an insurer submits to the

delay inherent in the contractual appraisal process and pays the appraisal award.




                                                                                          2
   Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 45 of 56


       6.      Failure to Repair the Property as a Condition and Prerequisite to

Recovering Replacement Cost Value. Plaintiffs have failed to satisfy the policy’s

requirement and condition that repairs be made, and that evidence of repairs be

presented, to State Farm in order to recover replacement cost benefits as reflected in

the following loss settlement terms in Plaintiffs’ State Farm Policy:

                 FE-3533 HOMEOWNERS POLICY ENDORSEMENT (Texas)

       SECTION I - LOSS SETTLEMENT
       COVERAGE A-DWELLING
       Items 1. and 2. are replaced by the following:
       1. A1 - Replacement Cost Loss Settlement - Similar Construction.
            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:
               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the
                   damaged part of the property;
               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;
               (3) to receive any additional payments on a replacement cost basis, you
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and notify us
                   within 30 days after the work has been completed; and
               (4) we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a
                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.

Plaintiffs are not entitled to recover replacement costs, nor are they entitled to damages

on a replacement cost basis because they failed to complete the allegedly necessary


                                                                                               3
   Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 46 of 56


repairs, failed to make repairs within the appropriate time and failed to present evidence

of all such repairs as required under the loss settlement provisions of the Policy.

       7.      Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       8.      Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiffs’ damages, if any, in the amount of Plaintiffs’ $18,000.00 deductible as well as

an additional offset or credit in the amount of State Farm’s prior payments to Plaintiffs in

the amount of $34,708.34.

       9.      Wear and Tear, Deterioration, Defective Design. Plaintiffs’ claims are

barred, in whole or in part, because the damages and losses alleged in Plaintiffs’

Original Petition, none being admitted, were proximately caused in whole or in part by

wear and tear, deterioration, and defective design. The policy at issue provides that

these conditions do not fall under the coverage of the policy:

                              SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
            g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
               mechanical breakdown . . .
                                         * * * * *
       3. We do not insure under any coverage for any loss consisting of one or more
          of the items below. Further, we do not insure for loss described in paragraphs
          1. and 2. immediately above regardless of whether one or more of the
          following: (a) directly or indirectly cause, contribute to or aggravate the loss;
          or (b) occur before, at the same time, or after the loss or any other cause of
          the loss:
                                          * * * * *

            b. defect, weakness, inadequacy, fault or unsoundness in:

                                                                                                 4
   Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 47 of 56


                  (1) planning, zoning, development, surveying, siting;
                  (2) design, specifications, workmanship, construction, grading, compaction;
                  (3) materials used in construction or repair; or
                  (4) maintenance;

                  of any property (including land, structures, or improvements of any kind)
                  whether on or off the residence premises . . .

The damages Plaintiffs are claiming to their dwelling roof and exterior stucco, and to a

basketball court above the garage were due to defective design and construction, wear

and tear, and deterioration. These conditions are not insured under the policy at issue.

       10.         Rot or Fungus. Plaintiffs’ claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiffs’ Original Petition, none being admitted,

were proximately caused in whole or in part by rot or fungus. The policy at issue

specifically provides:

                                     SECTION I – LOSSES NOT INSURED

       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                              * * * * *
             i.    Mold, fungus or wet or dry rot;
                                              * * * * *
             FUNGUS (INCLUDING MOLD EXCLUSION ENDORSMENT)

             DEFINITIONS

             The following definition is added:

             “fungus” means any type or form of fungus, including mold, mildew,
             mycotoxins, spores, scents or byproducts produced or released by fungi.

             SECTION I – LOSSES INSURED

             Item 12.d. is replaced with the following:

             d. caused by or resulting from continuous or repeated seepage or leakage of
                water or steam which occurs over a period of time and results in
                deterioration, corrosion, rust, or wet or dry rot.
                                                                                                5
   Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 48 of 56



            Item 13.b. is replaced with the following:

            b. caused by or resulting from continuous or repeated seepage or leakage of
               water or steam which occurs over a period of time and results in
               deterioration, corrosion, rust, or wet or dry rot.

            SECTION I – LOSSES NOT INSURED

            Item 1.i is replaced with the following:

            i.   wet or dry rot;

            In item 2., the following is added as item g.:

            g. Fungus. We also do not cover:

                 (1) any loss of use or delay in rebuilding, repairing or replacing covered
                     property, including any associated cost or expense, due to
                     interference at the residence premises or location of the rebuilding,
                     repair or replacement, by fungus;

                 (2) any remediation of fungus, including the cost to:

                     (a) remove the fungus from covered property or to repair, restore or
                         replace that property; or

                     (b) tear out and replace any part of the building or other property as
                         needed to gain access to the fungus; or

                 (3) the cost of any testing or monitoring of air or property to confirm the
                     type, absence, presence or level of fungus, whether performed prior
                     to, during or after removal, repair, restoration or replacement of
                     covered property.

            All other policy provisions apply.

Part of the damages Plaintiffs are claiming to the decking beneath the dwelling roof and

to the sheathing beneath a basketball court resulted from rot or fungus. These

conditions are not insured under the policy at issue.

      11.        Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiffs’ recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.




                                                                                               6
    Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 49 of 56


       12.      Cap on Punitive Damages. TEX. CIV. PRAC.               AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiffs prove Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                             III.
                                    SPECIAL EXCEPTIONS

       13.      Breach and Anticipatory Breach of Contract [Pet., ¶¶ 27-37]. State

Farm specially excepts to Plaintiffs’ breach of contract claim because Plaintiffs fail to

provide fair notice of the alleged breach, anticipatory breach, or resulting damages.

Plaintiffs cite several provisions from the Texas Insurance Code, but no provisions of

the contract allegedly breached. Plaintiffs also fail to specify what damages, if any,

remain following State Farm’s timely payment of the appraisal award. Thus, Plaintiffs

should be required to amend their Petition to state with particularity: (1) facts supporting

the alleged loss; (2) facts demonstrating the portion of the loss covered by the contract

in question: (3) facts regarding the acts or omissions by State Farm which allegedly

amounted to a breach or anticipatory breach of contract; and (4) the damages sought by

Plaintiffs for the alleged breach or anticipatory breach that remain following payment of

the appraisal award.1 Should Plaintiffs fail to amend, this claim should be dismissed.2


1
       Subia v. Texas Dept of Human Serv., 750 S.W.2d 827, 829 (Tex. App. — El Paso 1988, no writ)
       (trial court can order the Plaintiffs to specifically plead a cause of action which was originally
       pleaded in general terms).
2
       Baca v. Sanchez, 172 S.W.3d 93, 97 (Tex. App.—El Paso 2005, no pet.) (holding that a claim
       may be dismissed if the party refuses to amend to state a cause of action); Mowbray v. Avery, 76
                                                                                                       7
    Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 50 of 56


       14.     Breach of the Duty of Good Faith and Fair Dealing [Pet., ¶¶ 38-39].

State Farm specially excepts to Plaintiffs’ vague claim for breach of the duty of good

faith and fair dealing because Plaintiffs fail to allege any facts to explain how State Farm

mishandled Plaintiffs’ insurance claim or what damages Plaintiffs have sustained. For

example, Plaintiffs confusingly cite a Texas Supreme Court decision that has nothing to

do with the facts of this case, and then recite boilerplate language that is not identifiable

to any facts in this case. Accordingly, Plaintiffs should be required to amend their

Petition to state with particularity: (1) what conduct by State Farm violated its duty of

good faith and fair dealing to Plaintiffs; and (2) what damages resulting therefrom

remain following State Farm’s payment of the appraisal award.3 Should Plaintiffs fail to

amend, this claim should be dismissed.4

       15.     DTPA Violations [Pet., ¶¶ 40-42]. State Farm specially excepts to

Plaintiffs’ vague and generic allegations that State Farm violated the DTPA, because

Plaintiffs merely cite statutory provisions without any facts to support them. Plaintiffs

allege that State Farm made misrepresentations concerning “price reductions” or “the

authority of a salesman . . . to negotiation the final terms of a consumer transaction,”

when these allegations are plainly irrelevant to the case at hand. Plaintiffs should be

ordered to amend their Petition to state with particularity what facts, if any, support

alleged DTPA violations, failing which, this claim should be dismissed.5




       S.W.3d 663, 677-678 (Tex. App.—Corpus Christi 2002) (same); Wayne Duddlesten, Inc. v.
       Highland Ins. Co., 110 S.W.3d 85, 96-97 (Tex. App.—Houston [1st Dist.] 2003) (same).
3
       Subia, 750 S.W.2d 827, 829.
4
       Sanchez, 172 S.W.3d 93, 97; Avery, 76 S.W.3d at 677-678; Duddlesten, 110 S.W.3d 85, 96-97.
5
       Subia, 750 S.W.2d at 829 (allegations solely tracking statutory grounds did not give defendant fair
       notice of facts and circumstances); see also Sanchez, 172 S.W.3d at 97; Avery, 76 S.W.3d at
       677-678; Duddlesten, 110 S.W.3d at 96-97.
                                                                                                        8
    Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 51 of 56


       16.    Knowing and/or Intentional Conduct [Pet., ¶ 40]. State Farm specially

excepts to Plaintiffs’ generic allegation that State Farm “knowingly” or “intentionally”

violated the DTPA or the Texas Insurance Code, as Plaintiffs fail to provide any facts to

support their allegation that State Farm acted wrongfully with knowledge or intention to

cause harm. Nor have Plaintiffs identified the statutory violation at issue with any

particularity. Pleading facts is necessary to inform State Farm of what it is called upon to

answer and to enable it to prepare defenses. Accordingly, Plaintiffs should amend their

pleadings to set forth facts in support of their claim for knowing and/or intentional

conduct, as well as any damage related thereto including, without limitation, any alleged

mental anguish or emotional distress.

       17.    Prompt Payment Violations [Pet., ¶¶ 43-46]. State Farm specially

excepts to Plaintiffs’ generic recitation of nearly every section of the Prompt Payment of

Claims Act, codified in TEX. INS. CODE 542.055, et seq., because Plaintiffs fail to identify

any facts to support the alleged statutory violations. Merely reciting statutory provisions

does not provide State Farm fair notice of what it will be called on to defend at trial. 6

Further, Plaintiffs fail to explain how a prompt payment violation occurred following

State Farm’s timely payment of an appraisal award. Plaintiffs should be required to

amend their Petition to specify facts to support: (1) which statutory provisions were

violated; and (2) how such violations could exist following timely payment of an

appraisal award, failing which, this claim should be dismissed.7

       18.    Chapter 541 Violations [Pet., ¶¶ 47-50]. State Farm specially excepts to

Plaintiffs’ vague and generic allegations that State Farm violated Chapter 541 of the

Texas Insurance Code, because Plaintiffs merely cite statutory provisions without any
6
       Subia, 750 S.W.2d at 829.
7
       Sanchez, 172 S.W.3d at 97; Avery, 76 S.W.3d at 677-678; Duddlesten, 110 S.W.3d at 96-97.
                                                                                                  9
     Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 52 of 56


facts to support them.8 Many of Plaintiffs’ allegations are plainly irrelevant, such as

Plaintiffs’ contention that State Farm required Plaintiffs to produce “federal income tax

returns for examination or investigation” or engaged in “boycott, coercion, and

intimidation in the business of insurance,” among other unapplicable allegations.

Additionally, Plaintiffs fail to specify what damages, if any, remain following State Farm’s

timely payment of the appraisal award. Plaintiffs should be required to amend their

Petition to state with particularity: (1) which statutory provisions were allegedly violated;

and (2) how such violations caused Plaintiffs to sustain any damages following State

Farm’s payment of the appraisal award, failing which, this claim should be dismissed.9

       19.     Fraud [Pet., ¶¶ 51-53]. State Farm specially excepts to Plaintiffs’ fraud

claim because Plaintiffs fail to allege facts to support the elements of fraud. Specifically,

Plaintiffs fail to allege: (1) what false representation State Farm made; (2) how Plaintiffs

relied on such misrepresentation(s) and (3) how Plaintiffs were induced to act as the

result of any such misrepresentations. Therefore, Plaintiffs should amend their Petition

to plead their fraud claim with particularity, failing which, this claim should be dismissed.

       20.    Conspiracy to Commit Illegal Acts [Pet., ¶¶ 54-56]. State Farm specially

excepts to Plaintiffs’ conspiracy claim because Plaintiffs have not stated a valid claim

under Texas law. Plaintiffs claim that State Farm conspired with “its agents,” but it is

well settled that an agent cannot conspire with its principal since they are of one entity

and a conspiracy requires more than two persons or entities.10 Accordingly, Plaintiffs




8
       Subia, 750 S.W.2d at 829.
9
       Sanchez, 172 S.W.3d at 97; Avery, 76 S.W.3d at 677-678; Duddlesten, 110 S.W.3d at 96-97.
10
       Bradford v. Vento, 48 S.W.3d 749, 761 (Tex. 2001).
                                                                                                  10
     Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 53 of 56


should be required to amend this claim to state a valid cause of action under Texas law,

failing which, this claim should be dismissed.11

                                           PRAYER

       Defendant State Farm Lloyds prays that Plaintiffs take nothing by their claims,

that the Court sustain State Farm’s special exceptions to Plaintiffs’ Petition, and that

State Farm recover its costs, fees, and expenses, and such other further relief to which

State Farm may show itself to be justly entitled to, in law and in equity.

                                                     Respectfully submitted,

                                                     NISTICO, CROUCH & KESSLER, P.C.


                                                     By:    /s/ M. Micah Kessler
                                                            M. Micah Kessler
                                                            State Bar No. 00796878
                                                            Avniel J. Adler
                                                            State Bar No. 24071933
                                                     1900 West Loop South, Suite 800
                                                     Houston, Texas 77027
                                                     Telephone: (713) 781-2889
                                                     Telecopier: (713) 781-7222
                                                     Email: mkessler@nck-law.com
                                                     Email: aadler@nck-law.com

                                                     COUNSEL FOR DEFENDANT




11
       Sanchez, 172 S.W.3d at 97; Avery, 76 S.W.3d at 677-678; Duddlesten, 110 S.W.3d at 96-97.
                                                                                                  11
   Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 54 of 56


                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on April 5, 2019, in the manner(s) prescribed below:

      Eric Dick
      Dick Law Firm, PLLC
      3701 Brookwoods Drive
      Houston, Texas 77092
      VIA EFILE

                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler




                                                                                      12
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 55 of 56


 Print this page

 Case # 19-02-25404 - CHRISTOPHER and JENNIFER
 CLAFFEY vs. STATE FARM LLOYDS (McCaig, Albert M.,
 Jr.)
 Case Information
 Location                      Waller County - 506th District Court
 Date Filed                    4/5/2019 1:11 PM
 Case Number                   19-02-25404
                               CHRISTOPHER and JENNIFER CLAFFEY vs. STATE FARM
 Case Description
                               LLOYDS
 Assigned to Judge             McCaig, Albert M., Jr.
 Attorney                      M Kessler
 Firm Name                     Nistico Crouch & Kessler PC
 Filed By                      Tyffeni Nguyen
 Filer Type                    Not Applicable
 Fees
 Convenience Fee               $0.00
 Total Court Case Fees         $0.00
 Total Court Party Fees        $0.00
 Total Court Filing Fees       $0.00
 Total Court Service Fees      $0.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $0.00
 Payment
 Account Name                  AMEX 6004
 Transaction Amount            $0.00
 Transaction Response
 Transaction ID                48853347
 Order #

 Answer/Response
 Filing Type                                     EFileAndServe
 Filing Code                                     Answer/Response
 Filing Description                              Defendant's Original Answer




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=8832e542-2510-492d-ab76-4... 4/5/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-01296 Document 1-3 Filed on 04/09/19 in TXSD Page 56 of 56


 Reference Number                                  Claffey, Christopher [REFILED]
 Comments
 Status                                            Submitting
 Fees
 Court Fee                                         $0.00
 Service Fee                                       $0.00
 Documents
                               Claffey, Christopher [REFILED] - Defendant Original
 Lead Document                                                                           [Original]
                               Answer.pdf


 eService Details
                                                                                  Date/Time
 Name/Email            Firm               Service Method        Status   Served
                                                                                  Opened
 Eric Dick
                                          EServe                Not Sent No       Not Opened
 eric@dicklawfirm.com
 Avniel J Adler
                                          EServe                Not Sent No       Not Opened
 aadler@nck-law.com
 Micah Kessler
                      Nistico, Crouch &
 mkessler@nck-                            EServe                Not Sent No       Not Opened
                      Kessler, PC
 law.com
 Paul H Nguyen
 pnguyen@nck-         NCK, PC             EServe                Not Sent No       Not Opened
 law.com
 Tyffeni Nguyen
                      Nistico, Crouch &
 tnguyen@nck-                             EServe                Not Sent No       Not Opened
                      Kessler
 law.com




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=8832e542-2510-492d-ab76-4... 4/5/2019
